  Case 2:20-cv-02601-AFM Document 39 Filed 02/18/21 Page 1 of 1 Page ID #:164

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                        JS-6

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-02601-AFM                                               Date: February 18, 2021
Title      Orlando Garcia v. MTY Franchising USA, Inc. et al



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers):

        Pursuant to the Joint Stipulation for Dismissal (ECF No. 37), this action is dismissed with
prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party bearing its own attorneys’ fees
and costs.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
